Citation Nr: 0217570	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  99-14 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for memory loss, claimed to be the result of 
septoplasty performed at a VA facility.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to January 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the 
Albuquerque, New Mexico, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied entitlement to compensation under 
38 U.S.C.A. § 1151 for memory loss claimed to be a result of 
septoplasty performed at a VA facility in March 1998.

The veteran has also claimed entitlement to compensation for 
memory loss, claimed as secondary to medication prescribed 
for service-connected headaches.  This issue has not been 
developed for appellate review at this time.  Thus, that 
issue is not presently before the Board on appeal: however, 
it is referred to the RO for appropriate development.


FINDINGS OF FACT

1.  There is no reasonable possibility that VA assistance in 
obtaining additional evidence relevant to the veteran's 
claim would aid in substantiating that claim.

2.  The veteran's short term memory loss is not 
etiologically related to a March 1998 septoplasty at a VA 
facility.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 
38 U.S.C.A. § 1151 for memory loss due to septoplasty have 
not been met.  38 U.S.C.A. § 1151 (West Supp. 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 45,620 et 
seq. (Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 
3.156, 3.159, and 3.326).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  
See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a March 1999 rating decision, a May 1999 statement of the 
case (SOC), letters sent to the veteran in October 1998 and 
May 1999, and a January 2002 Travel Board hearing, VA 
informed the veteran and his representative of the law and 
regulations that govern his 38 U.S.C.A. § 1151 claim, of the 
evidence needed to substantiate that claim, and of who would 
be responsible to obtain the evidence.  Thus, VA provided 
the veteran with the notice required by the new law and 
regulations.

In his January 2002 Travel Board hearing at the RO before 
the undersigned Board Member, the veteran asserted that his 
memory loss did not result from septoplasty performed at a 
VA facility, but, rather, resulted from medications that he 
took.  As the veteran directly contradicted the basis for 
the claim on appeal, there is no reasonable possibility that 
VA assistance in obtaining additional evidence would aid in 
substantiating that claim.  Therefore, VA has no further 
duty under the new law and regulations to assist the veteran 
in obtaining evidence to support that claim.

II.  Compensation for Memory Loss due to Septoplasty

In July 1998, the veteran claimed that he had developed 
short term memory loss as a result of surgery performed on 
his nose and sinuses at a VA Medical Center (VAMC) earlier 
in 1998.

The law that governs claims for VA benefits for disability 
resulting from VA medical treatment, 38 U.S.C.A. § 1151, was 
amended by Pub. L. No. 104-204, effective October 1, 1997.  
The veteran's claim was filed after October 1, 1997; so the 
amended law is applicable to his claim.  See VAOPGCPREC 40-
97.

Under the amended law, compensation shall be awarded for a 
qualifying additional disability in the same manner as if 
such additional disability were service-connected.  A 
qualifying additional disability is a disability that was 
not the result of the veteran's willful misconduct, and that 
was caused by VA hospital care, medical or surgical 
treatment, or examination.  For the additional disability to 
qualify, the proximate cause of the additional disability 
must be: (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2002).

In March 1998, the veteran had a septoplasty, to address a 
deviated septum, at a VAMC.  The operation report indicates 
that the veteran tolerated the procedure well and had no 
complications.  VA medical treatment and examination records 
dated from March 1998 to November 2000 do not reflect any 
complaints of memory loss.

In his January 2002 hearing, the veteran reported that he 
had short term memory loss.  He asserted that medications 
that he took for headaches, with a history of head injury, 
caused the memory loss.  The veteran did not claim that the 
septoplasty performed in 1998 at the VAMC had caused his 
memory loss, or that there was any error in or unforeseen 
outcome from that surgery.  The veteran indicated at his 
hearing that he was not claiming that his memory loss 
resulted from the surgery.  There is no medical evidence 
linking memory loss to the septoplasty.  The preponderance 
of the evidence is against the claim for 38 U.S.C.A. § 1151 
compensation for memory loss due to the septoplasty.  That 
claim is denied.


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for memory loss, claimed to be the result of 
septoplasty performed at a VA facility, is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the 

Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

